DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This final office action is responsive to Applicant's submission filed 06/28/2021. Currently, claims 1, 2, 9, 12, 13, 20-22, 31, 32, 35-38 and 41-83 are pending. Claims 1, 2, 9, 12, 13, 20-22, 31, 32, 41, 46, 47 and 50-53 have been amended. Claims 54-83 are newly added. Claims 3-8, 10, 11, 14-19, 23-30, 33, 34, 39 and 40 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 32, 47, 51, 60 and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 31 recites in part, 
“receiving a second digital artifact at a second non-browser based application; and 
displaying the second digital artifact within a screen of the second non-browser based application.” 
U.S. Patent Pub. No. 2009/0124234 (hereinafter ‘234) teaches that “[i]n general, while effort is made to minimize storage of sensitive user information and data in a memory of a mobile communication device, in one implementation, some data is stored in the memory of a mobile communication device due to reasons of performance, usability and user experience. For example, data may need to be stored on a mobile communication device in the following circumstances. Payment credentials, coupons, tickets, and so on may have to be stored on the secure element of an NFC phone. Account balance, banking payment history, etc., may be locally cached on a mobile communication device. In one implementation, a user can opt-in to save payment method security codes in the client (or mobile application) for convenience. Tickets and/or coupons may be locally cached so that a user can redeem the tickets and/or coupons in an offline mode. For example, a mobile communication device may be offline in a situation in which network connectivity inside a building is degraded, and 
From the above paragraph, one non-browser based application is being executed and displays a digital artifact at a time. There is no support for execution of one or more non-browser based applications and displaying one or more digital artifacts at each non-browser based application. 
Applicant is respectfully requested to particularly point out portions of the specification that shows support for the claimed feature(s). Appropriate correction is required. 
Claim 32 contains similar limitations as set forth in claim 31, and therefore is rejected based on the same rationale. 

Claim 47 recites in part, “...wherein the remote management server stores a single user ID for a plurality of the user’s mobile devices.”
U.S. Patent Appl. Pub. No. 2007/0156436 (incorporated by reference, hereinafter ‘436) describes that “...the management server 180 has the capability of storing codes that are from a variety of different mobile devices. Thus, codes that are associated with a smart card having an RFID can be stored, as can be codes stored from an RFID sticker, as well as codes that are associated with a smart card that communicates using a slide reader, Bluetooth, or an NFC channel, for example. As such, the management server 180 can store user personal and credit and transactional information and history, including a code associated with the user, for a variety of different mobile devices, thereby allowing a system which can scale.” Paragraph 0042.

From the above paragraphs, it appears the defined “code(s)” is/are associated with a plurality of mobile devices, while the userID (and password/pin) is associated with the mobile application (non-browser based application). Accordingly, the recited “userlD” is associated with the mobile application (non-browser based application), in contrast to the “userlD” being associated with a plurality of mobile devices.
Applicant is respectfully requested to particularly point out portions of the specification that shows support for the claimed feature(s). Appropriate correction is required. 
Claim 51 recites similar limitation as set forth claim in 47, and therefore is rejected based on the same rationale. 

Claim 60 recites in part, “…wherein prior to using the non-browser based application the user is authenticated by the non-browser based application based on user input login information...” 
U.S. Patent Appl. Pub. No. 2009/0124234 (incorporated by reference, hereinafter ‘234) describes that “...when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services...a method 300 for authenticating a user. User input is received (through a mobile communication device) logging into the mobile application service (step 302). In one implementation, when a user attempts to login with the client, the user is prompted to enter login credentials (e.g., mobile phone number, 1-time activation code, Wallet PIN, etc.). A session key is generated (step 304). In one implementation, the session key is a unique server- generated session key that is valid only for the duration of a given session. In one implementation, the session key is used to ensure the server can identify the client and ensure that the client has been previously authenticated. Upon a successful login, the server will transfer credentials, service access and privileges (step 306), which are locally cached on the mobile communication device. The service access and privileges control the behavior of the client...” Paragraph 0016.
In addition, paragraph 0019 of ‘234 describes that “[f]or payments (mobile commerce ticket purchase, etc.), in one implementation a user can prevent either fraudulent purchases or accidental purchases by forcing a PIN prompt when a purchase amount exceed a user-specified value. In one implementation, a user can control this 
From the above paragraphs, authentication to access and initiate a transaction is performed at the remote management server. The authentication performed at the mobile device is performed after a transaction has been initiated and based on payment method limit. Authentication is not required at the mobile device if the payment method limit condition is satisfied.
Accordingly, user authentication to initiate and/or perform a transaction is performed at the remote management server. User authentication at the mobile device is after a transaction has been initiated and triggered based on a payment method limit. In addition, user authentication at the mobile device is not required when the payment method limit rule is satisfied.
Applicant is respectfully requested to particularly point out portions of the specification that shows support for the claimed feature(s). Appropriate correction is required. 
Claim 75 recites similar limitation as set forth claim in 60, and therefore is rejected based on the same rationale. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 42 and 43 depend on rejected claims 33 and 34. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 52 and 53 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 12, 20, 37, 38, 41, 45, 49, 52-56, 62, 63, 66-71, 77, 78 and 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent . 

Referring to claim 1, Kansal discloses a method, comprising: 
maintaining a non-browser based application in a mobile device, wherein the non-browser based application is a mobile operating system platform based application with a graphical user interface that is preinstalled or downloaded and installed on the mobile device, wherein the graphical user interface includes a graphical icon, the mobile device comprising a mobile device display, a mobile device memory, a mobile device processor, a mobile device wireless radio transceiver that supports voice and data interactions through a first wireless communication channel, and a mobile device wireless fidelity (Wi-Fi) transceiver; [See paragraphs 0014-0016, 0020, 0023, 0033, 0036, 0041] 
wherein the non-browser based application receives the user input via the mobile device display; and [See paragraphs 0015, 0036]
displaying the digital artifact within the non-browser based application. [See Kansal paragraphs 0036, Figs. 9 & 10] 
Kansal does not explicitly disclose the limitation: receiving, at the non-browser based application, a digital artifact from a remote management server after the digital artifact is selected by the remote management server without a payment transaction in response to user input at the non-browser based application.
Shim teaches a method with the limitation: receiving, at the non-browser based application, a digital artifact from a remote management server after the digital artifact is The server selected the content based on the location of the mobile device.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of Kansal to have incorporated a content selection feature as in Shim with the motivation of distributing and displaying one or more contents to a user device. [See Kansal paragraphs 0036, Figs. 9 & 10; Shim paragraphs 0050-0054] 

Referring to claim 9, the combination of Kansal and Shim discloses the method of claim 1, further wherein the remote management server selects the digital artifact based on one or more targeting parameters, wherein the one or more targeting parameters are maintained at the remote management server. [See Shim paragraphs 0075, 0076, Fig. 7 – The broadcast/multicast service provides content to the user based on its location and user preferences.]

Referring to claim 12, it contains similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Referring to claim 20, it contains similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

claim 37, the combination of Kansal and Shim discloses the method of claim 1, wherein the digital artifact is an advertisement, receipt, ticket, coupon, media, or content. [See Kansal paragraphs 0036, Figs. 9 & 10] 

Referring to claim 38, it contains similar limitations as set forth in claim 37, and therefore is rejected based on the same rationale. 

Referring to claim 41, it contains similar limitations as set forth in claim 9, and therefore is rejected based on the same rationale. 

Referring to claim 45, the combination of Kansal and Shim discloses the method of claim 1, wherein the remote management server sends the digital artifact to the specific non-browser based application generated screen based on the geographical location of the mobile device. [See Shim paragraphs 0030, 0031, 0034, 0038, 0050-0054 – The server selected the content based on the location of the mobile device.]

Referring to claim 49, it contains similar limitation as set forth in claim 45, andtherefore is rejected based on a similar rationale. 

Referring to claim 52, the combination of Kansal and Shim discloses the method of claim 55, wherein personal information comprises one or more of user location, gender, age, interests, affiliation, pageid, zip code, area code, or occupation. [See Kansal paragraphs 0032, 0034]

Referring to claim 53, it contains similar limitations as set forth in claim 52, and therefore is rejected based on the same rationale. 

Referring to claim 54, the combination of Kansal and Shim discloses the method of claim 9, further wherein the one or more targeting parameters comprise personal information or purchase transaction related information. [See Shim paragraphs 0075, 0076, Fig. 7 – The broadcast/multicast service provides content to the user based on its location and user preferences.] 

Referring to claim 55, the combination of Kansal and Shim discloses the method of claim 54, further, wherein the purchase transaction related information comprises one or more of information related to historical payment transaction, information related to real-time payment transaction, information related to contactless transactions made using the mobile device, information related to internet commerce, information related to bill pay, information related to top spend categories, information related to merchants, information related to storage of banking information, information related to accessing account balance, information related to accessing payment history, information related to accessing funds transfer, information related to storing tickets, information related to storing receipts, information related to coupons, information related to transactions made by the user but not through the mobile device, or information related to raw data downloaded from banks. [See Shim paragraphs 0075, 0076, Fig. 7 – The broadcast/multicast service provides content to the user based on its location and user preferences.] 

Referring to claim 56, the combination of Kansal and Shim discloses the method of claim 9, further wherein the one or more targeting parameters are automatically updated in response to a user transaction on the mobile device. [See Kansal paragraphs 0029, 0036]

Referring to claim 62, the combination of Kansal and Shim discloses the method of claim 1, further wherein no sensitive data is stored on the mobile device. [See paragraphs 0025-0031 – No sensitive data is stored on the mobile device.]

Referring to claim 63, the combination of Kansal and Shim discloses the method of claim 62, wherein the sensitive data comprises at least one of information related to the payment method or information related to an expiration date associated with the payment method. [See paragraphs 0025-0031 – No sensitive data is stored on the mobile device.] 

Referring to claim 66, the combination of Kansal and Shim discloses the method of claim 1, further wherein the digital artifact is relevant to the user. [See Kansal paragraphs 0025, 0035, 0036]

claim 67, the combination of Kansal and Shim discloses the method of claim 1, further wherein the digital artifact is stored in the mobile device memory to improve the mobile device performance. [See Kansal paragraphs 0029, 0030] 

Referring to claim 68, the combination of Kansal and Shim discloses the method of claim 1, further wherein at least some of the non-browser based application is stored in the mobile device memory during execution of the non-browser based application to provide temporary storage of at least some non-browser based application. [See Kansal paragraphs 0020, 0025] 

Referring to claims 69-71, 77, 78 and 81-83, they recite similar limitations as set forth in claims 54-56, 62, 63 and 66-68, and therefore are rejected based on the same rationale. 

Claims 2, 13, 21, 22, 57, 58, 72 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2003/0208754 (Sridhar et al. – hereinafter Sridhar).

Referring to claim 2, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: further wherein the non-browser based application triggers a call to action using metadata associated with the digital artifact. 

One of ordinary skill in the art would have recognized that applying the known technique of Sridhar to Kansal and Shim would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sridhar to the teaching of Kansal and Shim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content distribution process. Further, applying content distribution to Kansal and Shim, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient distribution of contents including advertisements, coupons, etc. to users. 

Referring to claim 13, it contains similar limitation as set forth in claim 2, and therefore is rejected based on the same rationale. 

Referring to claim 21, the combination of Kansal, Shim and Sridhar discloses the method of claim 2, wherein the call to action comprises redeeming a coupon, entering an email address, accepting a coupon, accepting a reward, receiving alerts, or receiving notification information. [See Sridhar paragraph 0094] 

Referring to claim 22, it contains similar limitation as set forth in claim 21, and therefore is rejected based on the same rationale. 

Referring to claim 57, the combination of Kansal, Shim and Sridhar discloses the method of claim 46, further comprising, after losing the wireless connection, triggering a call to action within the non-browser based application using metadata associated with the digital artifact. [See Sridhar paragraph 0094] 

Referring to claim 58, the combination of Kansal, Shim and Sridhar discloses the method of claim 57, wherein the call to action comprises redeeming a coupon, entering an email address, accepting a coupon, accepting a reward, receiving alerts, or receiving notification information. [See Sridhar paragraph 0094] 

Referring to claims 72 and 73, they recite similar limitations as set forth in claims 57 and 58, and therefore are rejected based on the same rationale. 

Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2002/0004855 (Cox et al. – hereinafter Cox).

Referring to claim 31, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: further wherein the digital artifact is a first digital artifact and the non-browser based application is a first non-browser based application, the method further comprising: 

displaying the second digital artifact within a screen of the second non-browser based application. 
Cox teaches a method with the limitation: 
further wherein the digital artifact is a first digital artifact and the non-browser based application is a first non-browser based application, the method further comprising: [See paragraph 0014]
receiving a second digital artifact at a second non-browser based application; and [See paragraph 0014]
displaying the second digital artifact within a screen of the second non-browser based application. [See paragraph 0014 – Each content display (card) requested by a user is associated with a different advertisement. In other words, different advertisements are associated with each content displayed in response to a user request. Thus, the process of associated different advertisement with different content displays (screen or area of an application) is known in the art.] 
One of ordinary skill in the art would have recognized that applying the known technique of Cox to Kansal and Shim would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cox to the teaching of Kansal and Shim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content distribution process. Further, applying content distribution to Kansal and Shim, would have been recognized by one 

Referring to claim 32, it contains similar limitation as set forth in claim 31, and therefore is rejected based on the same rationale. 

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2006/0224470 (Garcia Ruano et al. - hereinafter Ruano). 

Referring to claim 35, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: wherein data stored on the mobile device is encrypted using software tools native to the mobile device. 
Ruano teaches a method with the limitation: wherein data stored on the mobile device is encrypted using software tools native to the mobile device. [See paragraphs 0501-0506 - Data stored on a mobile device may be secured using encryption and cryptographic features functions associated with the mobile device for application.] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated an application security feature as in Ruano in the system executing the combination of the teachings of Kansal and Shim. As in Ruano, it is within the capabilities of one of ordinary skill in the art to have incorporated an application 

Referring to claim 36, it contains similar limitation as set forth in claim 35, and therefore is rejected based on a similar rationale. 

Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2002/0060246 (Gobburu et al. – hereinafter Gobburu).

Referring to claim 42, the combination of Kansal and Shim discloses the method of claim 33 above. The combination does not explicitly disclose the limitation: further wherein upon the condition that the mobile device loses connection, the non-browser based application monitors for access to a wireless network and automatically re-connects to the network when the wireless network is available. 
Gobburu teaches a method with the limitation: further wherein upon the condition that the mobile device loses connection, the non-browser based application monitors for access to a wireless network and automatically re-connects to the network when the wireless network is available. [See paragraphs 0050, 0054, 0098]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of Kansal and Shim to 

Referring to claim 43, it contains similar limitations as set forth in claim 42, and therefore is rejected based on the same rationale. 

Claims 44 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal and Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2006/0170759 (Roever et al. – hereinafter Roever). 

Referring to claim 44, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: further wherein the non-browser based application sends a request to the remote management server to retransmit the digital artifact if it has not received the digital artifact from the remote management server within a certain period of time.
Roever teaches a method with the limitation: further wherein the non-browser based application sends a request to the remote management server to retransmit the digital artifact if it has not received the digital artifact from the remote management server within a certain period of time. [See paragraphs 0059, 0063]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of Kansal and Shim to have incorporated a product delivery process as in Roever with the motivation of distributing digital assets. [See Roever paragraphs 0059, 0063] 

Referring to claim 48, they contain similar limitations as set forth in claim 44, and therefore is rejected based on a similar rationale. 

Claims 46 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2007/0204004 (Coyer et al. – hereinafter Coyer). 

Referring to claim 46, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitations: 
wherein the non-browser based application receives the digital artifact through a connection of the mobile device to a wireless network;
the non-browser based application displays the digital artifact while the mobile device maintains the connection to the wireless network; and 
the method further comprises: 
losing the connection of the mobile device to the wireless network while the non-browser based application displays the digital artifact; and
after losing the connection, continuing to display the digital artifact within the non-browser based application. 
Coyer teaches a method with the limitations: 
wherein the non-browser based application receives the digital artifact through a connection of the mobile device to a wireless network; [See Coyer paragraphs 0032, 0038, 0075] 
the non-browser based application displays the digital artifact while the mobile device maintains the connection to the wireless network; and [See Coyer paragraphs 0032, 0038, 0075] 
the method further comprises: 
losing the connection of the mobile device to the wireless network while the non-browser based application displays the digital artifact; and [See Coyer paragraphs 0032, 0038, 0075] 
after losing the connection, continuing to display the digital artifact within the non-browser based application. [See Coyer paragraphs 0032, 0038, 0075] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Kansal and Shim to have incorporated a media module as in Coyer with the motivation of displaying content distributed to and stored on a mobile device. [See Coyer paragraphs 0032, 0038, 0075; Kansal paragraph 0024] 

claim 50, it contains similar limitation as set forth in claim 46, and therefore is rejected based on a similar rationale. 

Claims 47, 51, 64 and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim and Gobburu, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2002/0106081 (Yang). 

Referring to claim 47, the combination of Kansal, Shim and Gobburu discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: wherein the remote management server stores a single user ID for a plurality of the user’s mobile devices. 
Yang teaches a method with the limitation: wherein the remote management server stores a single user ID for a plurality of the user’s mobile devices. [See paragraphs 0018-0023, 0026-0033]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Kansal, Shim and Gobburu to have incorporated a multiple device registration feature as in Yang with the motivation of associating a plurality of devices with a single account. [See Yang paragraph 0018] 

Referring to claim 51, it contains similar limitation as set forth in claim 47, and therefore is rejected based on a similar rationale. 

claim 64, the combination of Kansal, Shim and Gobburu disclose the method of claim 47, further wherein a configuration means the remote management server scales. [See paragraphs 0018-0023, 0026-0033]

Referring to claim 79, it contains similar limitation as set forth in claim 64, and therefore is rejected based on a similar rationale. 

Claims 59, 60, 65, 74, 75 and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal in view of Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No.2008/0242274 (Swanburg et al. – hereinafter Swanburg). 

Referring to claim 59, the combination of Kansal and Shim discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: wherein prior to using the non-browser based application the user is authenticated by the remote management server based on user input login information, wherein the non-browser based application receives the user input login information through user input via the mobile device display of the mobile device. 
Swanburg teaches a method with the limitation: wherein prior to using the non-browser based application the user is authenticated by the remote management server based on user input login information, wherein the non-browser based application receives the user input login information through user input via the mobile device display of the mobile device. [See paragraphs 0051-0053]


Referring to claim 60, the combination of Kansal, Shim and Swanburg discloses the method of claim 1, wherein prior to using the non-browser based application the user is authenticated by the non-browser based application based on user input login information, wherein the non-browser based application receives the user input login information through user input via the mobile device display of the mobile device. [See Swanburg paragraphs 0051-0053]

Referring to claim 65, the combination of Kansal, Shim and Swanburg discloses the method of claim 1, further wherein maintaining a payment method at the remote management server results in a more secure system. [See Swanburg paragraphs 0053-0056] 

Referring to claims 74, 75 and 80, they recite similar limitations as set forth in claims 59, 60 and 65, and therefore are rejected based on the same rationale. 

Claims 61and 76 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kansal and Shim, as applied to claims 1 and 12 above, and further in view of U.S. Patent Appl. Pub. No. 2008/0046366 (Bemmel et al. — hereinafter Bemmel). 

claim 61, the combination of Kansal and Shim discloses the method of claim 60 above. The combination does not explicitly disclose the limitation: wherein the user input login information includes information related to biometric data. 
Bemmel teaches a method with the limitation: wherein the user input login information includes information related to biometric data. [See paragraphs 0060-0064]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of Kansal and Shim to have incorporated a user authentication feature as in Bemmel with the motivation of authenticating a user associated with a mobile device. [See Bemmel paragraphs 0060-0064]

Referring to claim 76, it contains similar limitation as set forth in claim 61, and therefore is rejected based on a similar rationale. 

Response to Arguments
103 Rejection
Applicant’s arguments with respect to the rejection of claims 1, 9, 12, 20, 37, 38, 41, 45, 49, 52 and 53 under pre-AIA  35 U.S.C.103(a) as being unpatentable over U.S. Patent Appl. Pub. No. 2009/0076906 (Kansal et al. - hereinafter Kansal), and further in view of U.S. Patent Appl. Pub. No. 2006/0050672 (Shim et al. - hereinafter Shim) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 

Thus, a mobile browser requires internet or network connection to displays webpages.  
The system according to Shim teaches a system wherein one or more user preferred contents on information is provided to a user terminal operating a broadcast/multicast service (paragraph 0031). The terminal includes a broadcast/multicast client and a location client installed as modules (paragraph 0034). A broadcast/multicast client is an interface for providing broadcast and multicast services in mobile networks. BCMCS can be used to transfer light video and audio clips or other data to a large group of mobile subscribers in an efficient manner. BCMCS can be used for mobile TV; however, it has some limitations in the capacity that can be used for this kind of services within the network. See https://en.wikipedia.org/wiki/Broadcast_and_Multicast_Service . Mobile TVs are non-browser based applications/service. See https://en.wikipedia.org/wiki/Mobile_television 
Thus, the broadcast/multicast client (module) is a non-browser based application operating on the terminal and used for requesting one or more user preferred contents. 

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687